Allow me to join preceding speakers in
congratulating you, Sir, on your election as President of the current session of the United Nations General Assembly.
I should also like to pay a tribute to His Excellency Mr. Samuel Insanally for his successful leadership as President of the General Assembly at its forty-eighth session.
Taking advantage of this opportunity, I should like to express our gratitude to His Excellency Mr. Boutros Boutros-Ghali, and I should like to thank him for his substantive contribution to enhancing the authority of the United Nations and his efforts with a view to the maintenance of peace in various regions of the planet.
For me, it is a great honor to address the Assembly today from this lofty rostrum on behalf of the Government of the Republic of Uzbekistan.
Just recently, Uzbekistan marked the third anniversary of the proclamation of its independence. During this time, our country has undertaken significant efforts to strengthen the sovereignty of the States based on the principles of democracy and to set up a free market structure.
Profound economic and political transformations are taking place in the Republic with a view to the formation of a socially oriented market economy.
Today, a process of reform in Uzbekistan has reached a new qualitative level. The Parliament and the Government have adopted a number of significant and fundamental laws and decrees which are now opening the way to developing entrepreneurship and privatization. New legislation guarantees the protection of private property. A number of legislative and economic incentives for potential foreign investors have been provided, and an extremely favor
favorable environment has been created for their activities in the Republic's markets. For example, all limitations on the importation and exportation of foreign investments have been lifted. Customs duties for goods imported into Uzbekistan have also been canceled. Joint ventures are exempt from taxes for five years.
The process of privatization of State property is under way in the Republic. Commodity, currency and stock exchanges, as well as real estate markets, are being set up.
The most important process of introducing the national currency was recently completed in Uzbekistan. Implementation of the measures jointly agreed upon with the International Monetary Fund will make it possible to have a firm fiscal policy and will strengthen the national currency.
Perhaps there is no country in the world that has sufficient experience to extend ready advice on how to change social and economic structures smoothly. The complicated and very often controversial processes of the transition to democracy and a market economy are being carried out mainly on an empirical basis, and sometimes in a highly contradictory situation.
An extremely complicated task for the people of Uzbekistan is the perception of the basic principles of democracy and the socially oriented market economy, while at the same time preserving the development of its own rich history and unique culture and traditions. This is assuming today a decisive significance in the successful realization of the task of renewing our society and in the construction of an independent State.
The steps the Government of Uzbekistan has been undertaking in order to reshape the political structure of the State have one more important aspect. They are not a goal in themselves; they are aimed at establishing conditions of social justice. In fact, in many countries, social justice has already long been recognized as a fundamental principle of social life. In essence, if we look at the future in the long term, without justice there cannot be any kind of stability, peace or security. There cannot be any social development, any freedom for the individual, human dignity or an acceptable quality of life for all.
The Constitution of Uzbekistan grants to all citizens of the Republic basic rights and freedoms and provides for their equality before the law without distinction as to sex, race, nationality, language, religion, social standing, or personal beliefs.
The number of political parties and social movements which are operating on the basis of the laws and decrees that have been adopted and incorporated into the political system is gradually increasing. They will be taking part in the parliamentary elections which will be held in Uzbekistan in December 1994 on a multi-party basis.
Speaking about political processes, I should like to touch upon the issue of human rights. First of all, allow me to point out that the modem concept of the basic rights and freedoms of individuals was formed mainly on the basis of a Western system of values and elaborated over a long period of time, under specific cultural and social conditions, and developed as part and parcel of economic growth and better standards of living in Western countries. This experience is hardly one that could be mechanically transferred to other countries.
We do believe, however, that universally accepted human rights concepts should be adapted to the national, religious and historical characteristics of different countries. International practice has in many cases demonstrated that unless society has reached a sufficient level of maturity and sustains it, it will be compelled to a certain extent to constrain the freedom of the individual for the sake of the preservation of the constitutional order.
Today we live in a multidimensional world. Each nation is eager to establish its own political, social and cultural systems on the basis of respect for the national sovereignty of other States and the principle of noninterference in their internal affairs. Therefore, we consider the question of human rights in close connection with that of the need to guarantee to the country stability and peace as the primary conditions for democratic development.
I hope that the recent seminar of the Conference on Security and Cooperation in Europe (CSCE) on general issues, held in Tashkent, the capital of Uzbekistan, provided an opportunity to the international observers and its participants to see the gradual evolution of our society towards democracy. At the same time, the seminar has deepened our knowledge on possible ways to make progress in the field of human rights.
Unfortunately, the end of the confrontation between two social and political systems, which reached its peak in the military sphere, has not brought about universal peace. The threat of global thermonuclear war has been reduced. Yet the world has encountered the emergence of several regional military conflicts. In this regard, I would like to make known Uzbekistan's position on the situations in Afghanistan and Tajikistan.
First of all, we consider that settlement of these conflicts is solely the internal affair of Afghanistan and Tajikistan. At the same time, one should keep in mind the fact that these States are the geographical neighbors of Uzbekistan and that there is a potential danger of the regional escalation of these conflicts. That is why we view the situation in these countries with great concern and we are interested in the earliest possible settlement of these conflicts by political and diplomatic means.
I should particularly like to emphasize that today this region is becoming a dangerous zone of open production of and trade in drugs and weapons. These conflicts are exacerbated by the fact that certain forces are secretly seeking to maintain tension in order to strengthen and expand their influence by making use of various religious and nationalist slogans. Moreover, there are some influential groups of drug and weapon dealers interested in continuing the military confrontation for the sake of the preservation of their illegal profits.
In general, crises of this nature have revealed the inadequacy of the existing instruments to settle them through traditional means, given the new security demands of the post-cold-war era.
In this context, Uzbekistan welcomes any initiative by individual countries or groups of countries, as well as by the United Nations, aimed at settling the conflicts. The new possibilities of the United Nations could expand the spectrum of military-political measures for stabilizing situations in such explosive regions, including within the Commonwealth of Independent States (CIS). At the same time, taking into consideration the importance of ensuring the sovereignty of countries that have recently achieved independence and embarked on their own path of development, we believe it would be expedient to have recourse to such measures, with the agreement of Governments interested in such United Nations assistance or with the agreement of the parties to the dispute to a mediating role by the United Nations.
For its part, Uzbekistan has been taking steps to improve the situation in the region. At the forty-eighth session of the General Assembly, President Karimov of Uzbekistan proposed the convening in Tashkent of a standing seminar on security issues under the auspices of the United Nations. Today, plans for this idea are becoming clearer. About 15 States have already expressed their interest in participating in the seminar. We hope that in the near future the first seminar of this kind will take place. We are ready to welcome its participants to the ancient and peaceful land of Uzbekistan.
Uzbekistan is also proposing for consideration at one of the forthcoming meetings of the Security Council the question of imposing an embargo on the sale of weapons and ammunition in zones of regional conflict.
I should like to take this opportunity to note that there are certain groups in some countries which are intentionally spreading false information about ostensible interference by Uzbekistan in the internal affairs of Afghanistan by taking sides with one of the conflicting parties. In fact, the only support Uzbekistan is rendering to this neighboring country is humanitarian aid for its suffering people, as requested by the Government of Afghanistan, as well as to Tajik refugees who fled to Afghanistan. This assistance is extended through the representation of the United Nations High Commissioner for Refugees in the City of Termez.
I should like to pay tribute to the active role the United Nations and the CSCE are taking in this process through their special envoys. We also highly appreciate the productive activities of the regional representation of the United Nations in Uzbekistan.
I should now like to touch upon one more problem which is a threat for many countries - illegal drug-trafficking. In the Republic of Uzbekistan, on the basis of the laws of Uzbekistan and according to Conventions of the United Nations of 1961, 1971 and 1988, preventive measures to cut off illegal activities related to the drug trade are now being undertaken.
In general, narcotics come to Uzbekistan through neighboring countries, where, owing to unstable political situations, control over the drugs business has been weakened. Moreover, most of these narcotics are in transit to European countries.
In 1993 more than 14 tons of narcotics, with a value of more than $600 million, were seized from criminals in Uzbekistan and were destroyed. The majority of these were intended for sale in Russia and in European
countries. In this connection, we call for the imposition of effective measures to prevent the illegal trafficking in drugs and to coordinate international efforts. An example of the successful cooperation between law-enforcement institutions is the Agreement signed in 1992 by the Ministry of Internal Affairs of the Republic of Uzbekistan and its counterparts in Russia, Turkmenistan, Kyrgyzstan, Kazakhstan, Tajikistan, Belarus and Ukraine.
Since October 1993 the Republic has been maintaining close cooperation with the United Nations International Drug Control Program. The visit of the Deputy Executive Director of this United Nations Program, Mr. Georgio Giacomelli, to Uzbekistan was an important event in the development of cooperation on this issue. A document defining a long-term program of collaboration against narcotics was signed during the course of that visit.
I should like especially to draw attention to the important role that regional representatives involved in the United Nations Program have been playing in the coordination of international efforts to solve this global problem. This process was begun in Tashkent at the invitation of the President of Uzbekistan.
We shall do our utmost to cooperate with all interested countries and organizations to bring the narco-business to an end.
I must not miss this opportunity to refer briefly to environmental issues. We are grateful to the United Nations and to the specialized agencies concerned with environmental control and with the prevention of global ecological disasters. We are ready to provide all possible assistance in this noble task.
Central Asia, like many other regions of the world, has experienced ecological disasters of global dimensions. I refer, first and foremost, to the tragedy of the Aral Sea. Over a period of several years the volume of water has dropped more than three times, the area has diminished two times; and the shoreline has receded 80 kilometers. Owing to these factors the desert has eaten up more than 2 million hectares of arable land. The dust-storm radius has increased by more than 300 kilometers. These developments have had a negative effect on the sanitary situation in the region. It is the opinion of United Nations experts that, in terms of ecological and socio-economic implications, the Aral Sea tragedy is one of the greatest disasters of the twentieth century.
 

The death of the Aral Sea, which is possible, could have unpredictable consequences for the whole world. This is why we are appealing to the international community to help to save the Aral Sea and the Aral region.
One possible means of solving this global problem is the creation of an international commission of experts under the auspices of the United Nations, which would initiate projects and make recommendations. The Government of Uzbekistan, for its part, would provide all possible support for the activities of the commission.
The profound changes that have taken place in the world over the past half century require adaptation to new realities. There are now about 200 States, and the roles of many countries have changed. Some now have the right to be regarded as great Powers. Huge economic unions are being formed by States. Regional and global cooperation is an increasing trend. Because of the need for effective management of the processes of economic integration Governments are voluntarily transferring some of their sovereign rights to newly created joint political institutions. On the other hand, these trends underline the fact that a State should be recognized as a sovereign member of the world community so that such cooperation may be possible.
The time is now ripe for the full realization of the fundamental principles of the United Nations, which were set down when the Organization was founded nearly 50 years ago. The United Nations procedures must be rejected; these procedures came into being largely under the influence of the spirit - which until recently had prevailed within these walls - of the cumbersome, often ineffective and over-bureaucratic confrontation between the United States and the USSR.
The necessary reforms are already producing results. I refer in particular to the recent decision to establish the Office of Internal Oversight Services. As an Under- Secretary-General, the head of this Office will be able to initiate a more substantial discussion on the impending phases of reform of the Organization.
There is no doubt that the evolution of the Security Council is still the most important and most complicated issue. How are we to reconcile the need to increase the number of permanent members, so that they are representative of all the regions of the world, with the need to make the Council more effective towards the solution of urgent international problems?

Flow can the desire to reduce the level of bureaucracy in the United Nations be reconciled with the efforts to increase the number of permanent members of the Security Council? And will the exercise of the right of veto remain predominant, or should consensus become the main means of adopting decisions?
These and many other issues are multidimensional and complex. They affect the interests of many countries, which often have quite different points of view, both in terms of the internal procedures of the United Nations and in terms of the means of settling international problems. It is obvious that this process will be difficult and time- consuming. We have no doubt that, ultimately, the question of increased membership of the Security Council should be considered in the context of the principle of rotation. Countries that now have the necessary capacity and sense of responsibility in respect of the maintenance of peace and security throughout the world, and at the same time are representative of the various regions of the world, should become additional permanent members of the Security Council.
Our country bases its foreign policy on the realities of the contemporary world. It aims for integration with the world community through equal partnership with all other countries. Of course, our current capabilities are limited, for a number of understandable reasons. None the less, we are ready to contribute whatever is necessary for the resolution of global problems. We are eager to cooperate with countries that are interested, and we are prepared to do so both at the bilateral level and within the framework of the United Nations. We believe that the greater the number of parties involved in the discussion of international problems and of the question of increasing the effectiveness of the international institutions, the more fruitful will be the outcome. Harmonization of the rights of individuals, nations and people, together with a common interest in securing peace and development in the world, should become the main tool for resolving problems.


